Citation Nr: 1631430	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was last denied in a September 2003 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 2003 denial is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

1.  The September 2003 decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the final September 2003 denial is new and material;  the criteria to reopen the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously    denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was originally denied in a September 2003 rating decision on the basis that there was no evidence of a causal relationship between the Veteran's current hearing loss and his military service.  Although the Veteran was notified of this rating decision and his appellate rights in a September 13, 2003 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the September 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In January 2011, the Veteran filed a petition to reopen his claim for bilateral hearing loss.  A June 2011 rating decision reopened the Veteran's claim but denied it on the merits.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in the September 2003 rating decision includes additional lay statements, VA treatment records, and a March 2011 VA audiological examination.  All the evidence is new, in that it was not previously of record at the time of the September 2003 rating decision.  Additionally, the Veteran's lay statements are material as they address the onset and relationship to service of the Veteran's hearing loss.  In this regard, he stated he was a gun mount captain on his ship and stood between two three inch 50 caliber deck guns holding the trigger to allow them to fire.  He stated he was told he had a 20 percent hearing loss when discharged.  As this evidence must be presumed credible for purposes      of reopening a claim and goes to the previously unestablished element for service connection, a possible relationship to service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened and to that extent only the appeal is granted.


REMAND

The record indicates that further development is necessary prior to appellate review.

The Veteran was provided a VA audiological examination in March 2011.  The examiner opined that the Veteran's hearing loss was less likely as not due to noise exposure during active duty.  In support of that finding, the examiner indicated that the Veteran's entrance and exit audiograms were within normal limits and did not indicate a significant shift in the Veteran's auditory thresholds.  The examiner also noted that the Veteran's current auditory thresholds far exceeded his thresholds at discharge and noted that medical literature does not support delayed onset of hearing loss after noise exposure and that the Veteran had a history of post-service vocational noise exposure.  

While the audiologist indicated that the Veteran's auditory thresholds were normal at his discharge from active service, the Veteran's September 1976 report of medical examination does not contain any audiometric findings.  Rather, it appears the examiner was referencing the graph audiogram results dated in March 1976.  Moreover, the examiner did not explain why the shift in auditory thresholds from entrance in September 1973 (15 decibels at 4000 Hertz) and the March 1976 audiogram (graphing primarily between 20 and 30 decibel at 4000 Hertz) was 
not a significant shift.  Additionally, the Veteran was treated in service for right    ear pain in October 1974 and was noted to have a scarring on the right tympanic membrane.  Accordingly, an addendum opinion is needed.  

Also, there appear to be outstanding private treatment records.  Specifically, a December 16, 2010 VA treatment record noted that the Veteran had been receiving private primary care treatment from Dr. Hannah since the 1990s.  As these records may address the Veteran's hearing loss, on remand such records should be requested. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since December 2011 and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses      of all medical care providers who have treated him for      his bilateral hearing loss, to include Dr. Hannah.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  After the above has been completed to the extent possible, return the claims file to the March 2011 VA audiological examiner, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA audiologist for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should address the following:

a. Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss is related to his complaint of right ear pain and scarred tympanic membrane in October 1974?  Please explain why or why not. 

b. Please explain why the findings on the March 1976 audiogram graph do not reflect a "significant" threshold shift at 4000 Hertz in the left ear when compared to the September 1973 entrance audiogram.  

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied,   the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


